Citation Nr: 1217812	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board finds that remand is necessary for further evidentiary development. 

With regard to the Veteran's claim for automobile and adaptive equipment or for adaptive equipment only, 38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808 (2011). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 C.F.R. § 3.808(b)(4).

In the present case, the Veteran is service-connected for (1) posttraumatic stress disorder, (2) bilateral glaucoma, bilateral cataracts, bilateral diabetic retinopathy and rugeosis right eye, (3) peripheral neuropathy of the right and left foot associated with diabetes mellitus, type 2, (4) coronary artery disease associated with diabetes mellitus, type 2, (5) peripheral neuropathy of the right and left hand associated with diabetes mellitus, type 2, (6) diabetes mellitus, type 2, (7) fragment wound of back muscle, (8) tinnitus, (9) fragment wound of buttocks, and (10) bilateral hearing loss.  He is also in receipt of special monthly compensation (SMC) based on 38 C.F.R. § 3.350(a) and 38 C.F.R. § 3.350(i).

The regulations governing financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only contemplate the feet, hands, knees, hips, and vision.  The most recent VA examination of record, concerning the Veteran's peripheral nerves, was conducted in August 2008, nearly four years ago.  Additionally, it appears that the most recent instance of vision testing associated with the Veteran's paper claims file was in June 2005, nearly seven years ago.  The Board finds a remand is necessary to afford the Veteran new VA examinations to determine the current severity of his disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein it was determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board also notes that the Veteran suffered a cerebrovascular accident (CVA) in September 2005.  In the August 2008 VA examination, it was noted that prior to the CVA the Veteran was having numbness in both feet and legs due to his service-connected peripheral neuropathy.  The examiner stated that due to the underlying CVA, it was difficult to document the peripheral neuropathy.  At the examination conducted pursuant to this remand, the examiner should, to the extent possible, distinguish symptoms attributable to his service-connected bilateral peripheral neuropathy from those attributable to any other disability that is not service-connected (the Veteran's CVA).  If it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, in light of the remand, all updated VA and private treatment records should be associated with the claims file.

Finally, a review of the Veteran's Virtual VA folder reveals that a rating decision was recently issued in March 2012.  Significantly, the RO granted SMC based on the loss of use of both eyes and also granted entitlement to a special home adaptation.  The rating decision lists three VA examination reports as evidence that was considered by the RO.  A VA examination was conducted in October 2010, a VA aid and attendance examination was conducted in October 2010, and a VA eye examination was conducted in November 2011. 

Although a copy of the rating decision is in Virtual VA, the VA examination reports are not present in the paper claims file or in Virtual VA.  These reports may be relevant to the issue on appeal and may contain crucial evidence in deciding the appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is also necessary to associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, associate any records referred to in Virtual VA.  The records must include the VA examination reports from October 2010 and November 2011.

2.  Obtain and associate with the claims file any updated VA or private treatment records.

3.  Thereafter, schedule the appropriate VA examinations to reassess the severity of the service-connected disabilities affecting the Veteran's knees, feet, hands, and vision, especially in relation to the regulations governing financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  To this end, the designated examiner should conduct all necessary diagnostic testing and evaluation, including x-rays, range-of-motion testing, etc.  

(a)  Provide a medical opinion concerning whether the Veteran's symptomatology referable to his feet or hands causes what amounts to loss of use of these extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  

In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

(b)  To the extent possible, the examiner should identify and distinguish symptoms and impairment attributable to the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities from those attributable to his nonservice-connected CVA.  

If the examiner cannot differentiate the effects of the disabilities, then all should be attributed to the Veteran's peripheral neuropathy.

(c)  Comment is needed, as well, concerning whether the Veteran has extremely unfavorable complete ankylosis of his knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more; or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve

(d)  Regarding vision, the examiner must specifically opine as to whether the Veteran has central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.

(e)  Lastly, the examiner must indicate whether the Veteran has ankylosis of either knee.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).

(f)  The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, citing to specific evidence in the file

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

